Order filed January 26, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00142-CR
                                  ____________

                  TRISTAN ANDRE WILLIAMS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1557222

                                   ORDER

      The clerk’s record was filed March 27, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Pre-sentence Investigation Report.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before February 5, 2021, containing the Pre-sentence Investigation
Report.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Jewell and Poissant.